                   UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF NORTH CAROLINA
                        SOUTHERN DMSION
                          7:16-CR-00011-D-1




 UNITED STATES OF AMERICA

      V.                                          ORDER

 WALDALUNA




       THIS CAUSE came on to be heard and was heard upon the Defendant's

Motion to Seal the Ex-Parte Sealed Motion, which is docket entry number 174.

The Court is of the opinion that this motion and its corresponding Order should

be filed under seal in the interest of justice.

       IT IS, THEREFORE ORDERED that the requested documents to be

sealed and be filed under seal.
                 z.<.,
      This the ~ day ofJ1~,\y 2021.




                         TH HONORABLE JAMES ~.DEVER III
                         UNITED STATES DISTRICT COURT JUDGE




    Case 7:16-cr-00011-D Document 179 Filed 07/26/21 Page 1 of 1
